207 Mich. App. 597 (1994)
525 N.W.2d 511
WOODS
v.
ALKEN AUTO SALES LTD
TATUM
v.
ALKEN AUTO SALES LTD
Docket Nos. 148979, 162884.
Michigan Court of Appeals.
Submitted November 1, 1994, at Detroit.
Decided November 22, 1994, at 9:00 A.M.
Alspector, Sosin, Mittenthal & Barson, P.C. (by Stuart E. Schafer and Gabriel B. Locher), for the plaintiffs.
Law Offices of Terry L. Cramer & Associates (by Patricia S. Johnson), for Alken Auto Sales Ltd.
Before: FITZGERALD, P.J., and MICHAEL J. KELLY and E.R. POST,[*] JJ.
PER CURIAM.
Plaintiffs, Willie Woods and Jean Tatum, filed separate appeals as of right from the *598 trial court's orders that granted summary disposition for defendant Alken Auto Sales Ltd., and dismissed plaintiffs' personal injury lawsuits that arose from an automobile accident. MCR 2.116(C) (8) and (10). We affirm.
Defendant Alken sold a car to defendant Donald J. Card, who had no valid Michigan driver's license. About two weeks later, a truck owned by defendant Pepsi-Cola Metro Bottling Co. and driven by defendant Rubin Posada made a wide right-hand turn ahead of defendant Card, who lost control of the car and swerved into oncoming traffic. He struck an automobile driven by Woods, severely injuring both Woods and his passenger, Tatum. Plaintiffs sued separately and settled their claims against their respective defendants, except defendants Card and Alken. Woods took a default against Card, and Tatum never served Card.
The trial court did not err in dismissing the case and in refusing to extend the doctrine of negligent entrustment under the facts of this case. Alken did not retain title and had no expectation of regaining possession of the car involved in the accident. See Perin v Peuler (On Rehearing), 373 Mich. 531, 537-538; 130 NW2d 4 (1964); Haring v Myrick, 368 Mich. 420, 423, 424, n 2; 118 NW2d 260 (1962); Tanis v Eding, 265 Mich. 94, 95-97; 251 N.W. 367 (1933). For that reason, the trial court properly refused to extend liability under the doctrine of negligent entrustment. Barksdale v Nat'l Bank of Detroit, 186 Mich. App. 286, 291; 463 NW2d 258 (1990).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.